         Case 6:19-cv-00179-ADA Document 50 Filed 02/05/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


                                                     :
DYFAN, LLC,                                          :
                                                     :
                         Plaintiff,                  :
                                                     :
                                                         C.A. No. 6:19-cv-00179-ADA
               v.                                    :
                                                     :
TARGET CORPORATION,                                  :
                                                     :
                         Defendant.                  :
                                                     :
                                                     :

                    JOINT MOTION TO AMEND SCHEDULING ORDER

       The Parties jointly move for entry of the Agreed Amended Scheduling Order that is

attached as Exhibit 1.

       The Parties are awaiting the issuance of the Court’s written claim construction order

following the claim construction hearing that took place on December 19, 2019. To give the Parties

sufficient time to prepare any Final Infringement and Invalidity Contentions in response to the

written claim construction order, the Parties request an amendment of the Scheduling Order to

move the Deadline to serve Final Infringement and Invalidity Contentions from 8 weeks after the

Markman hearing (i.e., from February 13, 2020) to 14 weeks after the Markman hearing (i.e., to

March 26, 2020). All other dates remain the same.

       This motion is made in good faith and is not presented for the purpose of delay.

       WHEREFORE, the Parties respectfully request that the Court enter the Agreed Amended

Scheduling Order filed with this motion.
         Case 6:19-cv-00179-ADA Document 50 Filed 02/05/20 Page 2 of 3




Date: February 5, 2020

  /s/ Timothy Devlin                           /s/ Gilbert A. Greene
  Timothy Devlin (admitted pro hac vice)       Gilbert A. Greene
  Derek Dahlgren (admitted pro hac vice)       DUANE MORRIS LLP
  Devlin Law Firm LLC                          Las Cimas IV
  1526 Gilpin Avenue                           900 S. Capital of Texas Highway, Suite 300
  Wilmington, DE 19806                         Austin, TX 78746
  Telephone: (302) 449-9010                    Tel.: 512-277-2246
  tdevlin@devlinlawfirm.com                    Fax: 512-597-0703
  ddahlgren@devlinlawfirm.com                  Email: BGreene@duanemorris.com

  Attorneys for Dyfan, LLC                     Matthew S. Yungwirth (admitted pro hac vice)
                                               DUANE MORRIS LLP
                                               1075 Peachtree Street NE, Suite 2000
                                               Atlanta, GA 30309-3929
                                               Telephone: 404-253-6900
                                               Email: msyungwirth@duanemorris.com

                                               Christopher J. Tyson (admitted pro hac vice)
                                               DUANE MORRIS LLP
                                               505 9th Street N.W., Suite 1000
                                               Washington, DC 20004-2166
                                               Tel: 202.776.5213
                                               Email: cjtyson@duanemorris.com

                                               Daniel M. Lechleiter
                                               Faegre Baker Daniels LLP
                                               300 North Meridian Street
                                               Suite 2700
                                               Indianapolis, IN 46204-1750
                                               (317) 237-1070
                                               Fax: (317) 237-1000
                                               Email: daniel.lechleiter@faegrebd.com

                                               Lauren M.W. Steinhaeuser
                                               (admitted pro hac vice)
                                               Faegre Baker Daniels LLP
                                               90 S. Seventh St., Suite 2200
                                               Minneapolis, MN 55402
                                               Tel: 630-766-6879
                                               Fax: 612-766-1600
                                               Email: lauren.steinhaeuser@faegrebd.com

                                               Counsel for Target Corporation




                                           2
        Case 6:19-cv-00179-ADA Document 50 Filed 02/05/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing JOINT MOTION TO AMENDED

SCHEDULING ORDER was served via all counsel of record via the Court’s CM/ECF

system on February 5, 2020.

                                            /s/ Gilbert A. Greene




                                        3
